Citation Nr: 1115675	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD) for the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 through November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the RO's June 2005 rating decision, the Veteran was granted a 30 percent initial evaluation for PTSD, effective December 21, 2004.  Following the Veteran's May 2006 Notice of Disagreement, the RO revised its decision in an October 2006 rating decision that assigned an increased initial evaluation of 70 percent, effective December 21, 2004, a 100 percent evaluation pursuant to 38 C.F.R. § 4.29 from May 23, 2006, to August 31, 2006, and a 50 percent evaluation effective September 1, 2006.  Subsequently, in an April 2007 rating decision, the Veteran was granted a further increased evaluation of 70 percent for the period beginning September 1, 2006.  In the Veteran's March 2009 Informal Hearing Presentation, the Veteran asserted that he is entitled to a full 100 percent disability evaluation for PTSD, or in the alternative, to an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b).

In April 2009, the Board remanded the matter for further development.  Pursuant to his October 2006 Substantive Appeal requesting a hearing, the Board instructed the RO to schedule the Veteran for a hearing before a Veterans Law Judge at the local RO.  In telephone calls with the RO staff in May 2009 and June 2009, the Veteran indicated that he was withdrawing his request for a hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his service-connected PTSD; currently evaluated as 70 percent disabling.  For the reasons discussed below, the Board finds that further development is warranted before the claim can be adjudicated. 

The Veteran was last afforded a VA examination for his service-connected PTSD in March 2007.  Based on review of the evidence, it appears that the Veteran's symptoms have worsened since he was last evaluated.  Significantly, the Veteran resigned from his job since that examination was conducted.  The United States Court of Appeals for Veterans Claims has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

All manifestations of the Veteran's PTSD and any associated psychiatric disorder should be identified and described in detail.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether it renders the Veteran unemployable. In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.
A report of the examination should be prepared and associated with the Veteran's VA claims folder.  The examiner should provide a rational for any and all decisions proffered.  

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


